





Exhibit 10.1

Renaissance Learning, Inc.

2911 Peach Street

P.O. Box 8036

Wisconsin Rapids, WI 54495-8036

February 15, 2006

Mr. John R. Hickey

c/o Renaissance Learning, Inc.

2911 Peach Street

P. O. Box 8036

Wisconsin Rapids, WI 54495-8036

Dear John:

This will confirm our agreement concerning the termination of your employment by
Renaissance Learning, Inc. (“RLRN”) and all related matters.  We have agreed as
follows:

1.

Separation Date.  We have mutually agreed to the termination of your employment
by RLRN effective as of the close of business on February 15, 2006 (the
“Separation Date”).  You hereby resign effective February 15, 2006 from all
offices, positions, titles and capacities you may hold with RLRN and its
affiliates effective as of the Separation Date, including your positions as
RLRN’s President and Chief Executive Officer and a member of its Board of
Directors.  

2.

Payments and Benefits to You.  In consideration of your undertakings set forth
in this letter agreement, and in lieu of all other payments and benefits to
which you may otherwise be entitled by reason of your employment by RLRN, you
shall receive the following:

(a)

Through the Separation Date, your base salary shall be continued at the annual
rate currently in effect and you shall continue to participate in RLRN’s 401(k),
SERP, retirement and health, dental and life insurance plans and programs and to
receive all other fringe benefits and perquisites to which you have been
entitled immediately prior to the execution hereof.  Except as expressly
provided below, your compensation and your participation in all employee benefit
programs and plans shall terminate on the Separation Date.  

(b)

During the period (the “Continuation Period”) commencing on February 16, 2006
and ending on February 15, 2008, your base salary shall be continued at its
current rate of $457,000 per annum.  An initial salary continuation payment in
the amount of $228,500, representing six months salary continuation, will be
made to you on August 17, 2006.  Your remaining salary continuation payments, in
the aggregate amount of $685,500, shall be paid to you in equal installments
(except that the first and last installments shall be prorated as appropriate)
on each of RLRN’s regular payroll dates occurring after August 17, 2006.  No
salary continuation payments shall be made to you prior to August 17, 2006.  

















(c)

Following the Separation Date, RLRN will provide you with the right to
participate in RLRN’s group health insurance plan in accordance with the
mandates of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  If, and to the extent, you elect to continue coverage under
such plan in accordance with the requirements of COBRA, RLRN will pay 100% of
the cost of such coverage for the first eighteen months for which you are
eligible for such coverage.  If you commence new employment during such 18-month
period and become eligible for health insurance benefits from your new employer,
RLRN’s obligation to provide RLRN-subsidized COBRA coverage to you under this
Paragraph 2(c) shall terminate as of the date you become eligible to receive
such benefits from your new employer.  Following such 18-month period of
RLRN-subsidized COBRA coverage, if you have not become eligible to receive
health insurance benefits from a new employer, RLRN will pay an amount equal to
the employer’s share of health insurance coverage it then pays for full time
employees to you (i) for a period of six months following the expiration of your
COBRA coverage or (ii) until you obtain health insurance coverage from another
employer, whichever occurs first.  Within five calendar days after you become
eligible to receive health insurance benefits from a new employer, you agree to
inform RLRN of such fact in writing.  You agree and acknowledge that RLRN will
report the RLRN-subsidized health insurance coverage provided by this Paragraph
2(c) as required by applicable tax laws.

(d)

You shall be entitled to receive all vested benefits accrued as of the
Separation Date under RLRN’s 401(k), SERP and other retirement plans currently
in effect in accordance with the terms of such plans.  No contributions will be
made to such plans for your benefit for services rendered after the Separation
Date.  In addition, on or before February 24, 2006, RLRN will pay to you in a
lump sum your accrued, but unused vacation time as shown in RLRN’s records, but
not exceeding fifteen weeks in any event.  

(e)

Not later than March 6, 2006, you shall sell to RLRN, and RLRN shall purchase
from you, 79,872 shares of RLRN common stock which you currently hold (the
“Purchased Shares”).  The purchase price for the Purchased Shares shall be an
amount per share equal to the closing price of RLRN common stock on the NASDAQ
National Market System on the Separation Date (the “Separation Date Price”) as
reported in the Wall Street Journal or such other source as may be mutually
agreed by you and RLRN.  The purchase price for the Purchased Shares shall be
paid to you not later than March 9, 2006 against delivery by you of one or more
certificates for the Purchased Shares or evidence satisfactory to RLRN that such
shares have been transferred to RLRN from one or more securities accounts under
your control, accompanied by such stock powers, endorsements or other
instruments or documents as, in RLRN’s reasonable judgment, are adequate to
transfer the Purchased Shares to RLRN and to confirm and perfect its title
thereto.

(f)

Not later than February 24, 2006, RLRN agrees to buy out those of your RLRN
stock options that are identified with an asterisk (*) on the schedule attached
to this letter agreement (the “Acquired Options”).  The price at which RLRN
shall buy out the Acquired Options shall be an amount per share equal to the
excess, if any, of the Separation Date Price over the exercise price of each
such option as shown on the attached schedule.  The buy out price of the
Acquired Options, less applicable federal and state income and employment tax
withholding, shall be paid to you in a lump sum not





2










later than February 24, 2006.  You agree that, upon execution of this letter
agreement, you shall have no further rights with respect to the Acquired Options
other than the right to receive the buy-out price as stated herein and that such
options and all exercise and other rights you may have with respect thereto
shall be cancelled and become null and void upon your execution hereof.  

(g)

All of your RLRN stock options shown on the attached schedule which are not
bought out by RLRN as provided in Paragraph 2(f) (the “Retained Options”) will
remain exercisable and may be exercised in accordance with the terms of the
Nonstatutory Stock Option Agreements or other agreements applicable thereto for
a period of 90 days following the Separation Date.  

(h)

RLRN agrees to provide you with a reference letter in the form we have mutually
agreed upon.  

3.

Your Undertakings.  In exchange for the payments and benefits provided to you
under this agreement, which you acknowledge are greater in their totality than
those which you would receive absent this agreement, you agree as follows:  

(a)

During the Continuation Period, you agree to consult with RLRN and provide such
information and assistance to RLRN as RLRN may reasonably request with respect
to matters with which you were familiar during the period of your employment by
RLRN.  Such assistance may include, without limitation, discussing matters
relating to RLRN’s business operations by telephone, attending meetings,
assisting with litigation or responding to written inquiries and shall not
exceed more than ten hours per month for the first six months or more than two
hours a month thereafter during the next 18 months.  You shall be reimbursed for
any out-of-pocket expenses you may incur to provide any such assistance.  RLRN
shall not require you to perform any services which unreasonably interfere with
any future employment or any previously scheduled personal, charitable or
community activities.  

(b)

Not later than February 20, 2006, you shall (i) remove your personal property
from the office currently being utilized by you at RLRN’s headquarters in
Wisconsin Rapids and return all keys and access cards to such facility; (ii)
surrender and deliver to RLRN any credit cards, computers, cellular telephones
and any other RLRN property in your possession or under your control as well as
all records, files, documents, electronically encoded media (such as computer
disks) or other materials in your possession or under your control relating to
RLRN or its business, without retaining any copies thereof and (iii) delete any
information relating to RLRN or its business from any computer equipment located
in your home or otherwise in your possession or under your control.  

(c)

On behalf of yourself, your heirs, successors and assigns, you hereby release
RLRN, RLRN’s affiliates and their respective past and present officers,
directors, stockholders, partners, members, agents and employees (collectively,
the “Released Parties”) from any and all claims existing as of the Separation
Date.  This release applies to, but is not limited to, any claims related in any
way to your employment by RLRN or the termination of your employment, including
any discrimination claims and any claims





3










for wages and other remuneration, whether such claims are presently known or
later discovered or anticipated or unanticipated by you.  This release does not,
however, waive any vested benefits you may have as of the Separation Date under
any RLRN retirement plan in accordance with the terms of such Plan.  This
release also does not apply to any rights you may have under any worker’s
compensation law or to any indemnification rights or claims you may have with
respect to matters arising out of your service as an officer or director of RLRN
under RLRN’s corporate officer and director liability insurance policies or
under RLRN’s by-laws, applicable law or any other agreement.  You agree to waive
and give up any benefit conferred on you by any order or judgment issued in
connection with any proceeding filed by you against any of the Released Parties
regarding any claim released in this Paragraph 3(c).  As used in this Paragraph
3(c), the term “claims” shall be construed broadly and shall be read to include,
for example, the term “rights”, “causes of action” (whether arising in law or
equity), “damages”, “demands”, “obligations”, “grievances” and “liabilities of
any kind or character.”  Similarly, the term “release” shall be construed
broadly and shall be read to include, for example, the terms “discharge” and
“waive.”  

(d)

You agree that you shall not at any time during the Continuation Period, without
RLRN’s prior written consent, directly or indirectly (whether as proprietor,
officer, employee, agent, partner, stockholder, consultant, owner, investor or
otherwise) accept employment with, consult for or otherwise render advice or
assistance to, any “Competitor” in any capacity which involves your performance
of any services which are the same as or substantially similar to any of the
services provided by you to RLRN at any time during the two year period
preceding the Separation Date.  This restriction shall apply only to activities
by you in the United States in which, you acknowledge, RLRN presently does
business.  As used in this Paragraph 3(d), a “Competitor” means any business
that (i) is engaged in the development and/or sale of computer software for use
by educators or administrators in public or private schools or school districts
to assess student performance, manage or monitor student practice skills,
motivate or assist learning and/or provide individualized exercises for
assessment or practice of skills in such schools or districts and/or (ii)
provides training services related to the software described in (i) for schools
or school districts AND, in the case of any business described in (i) or (ii),
which sells such products and/or services in any state in which RLRN sold in
excess of $100,000 of products or services in the twelve months preceding the
time you begin to provide any such advice or assistance.  This provision shall
not restrict you from providing services to a distinct or separate business unit
of a Competitor that does not compete with RLRN provided that you do not provide
any advice or assistance to any unit of such Competitor which does so compete.  

(e)

You shall not at any time, (whether during or after the Continuation Period)
directly or indirectly, use or disclose any Trade Secret as defined under
Wisconsin law (currently Section 134.90(1)(c) Wis. Stats.) unless such
information ceases to be deemed a Trade Secret by means of one of the exceptions
set forth below.  During the Continuation Period you shall not, directly or
indirectly, use or disclose any Confidential Information (as hereafter defined)
unless such information ceases to be deemed Confidential Information by means of
one of the exceptions set forth below.  The term “Confidential Information”
shall mean all information relating to RLRN’s business which is not a Trade
Secret and which is not known to the public or RLRN’s competitors





4










generally, including, but not limited to, information concerning new products,
terms of agreements with customers, pricing policies, source codes, algorithms
and other programming data and technical information relating to RLRN’s software
products, personnel records and information, marketing plans and strategies,
product development techniques and plans, business acquisition plans, financial
information, research programs and results, and information concerning technical
processes, product designs or inventions.  Trade Secret and Confidential
Information include any information received from a third party with whom RLRN
has a binding agreement restricting disclosure of such information.
 Notwithstanding the forgoing, the terms “Trade Secret” and “Confidential
Information” shall not include, and the obligations set forth in this
paragraph 3(e) shall not apply to, any information which (i) you can demonstrate
was known by you prior to your employment by RLRN, (ii) is or becomes generally
available to the public through no act or omission of yours, (iii) is obtained
by you in good faith from a third party who discloses such information to you on
a non-confidential basis without violating any obligation of confidentiality or
secrecy related to the information disclosed, or (iv) is independently developed
by you outside the scope of your employment without the use of Confidential
Information or Trade Secrets.

(f)

You agree that during the Continuation Period you will not, directly or
indirectly, induce, or attempt to induce, any person who is an employee or
consultant of RLRN to terminate his employment with or engagement by, or reduce
the hours he or she works for, RLRN.  Nothing herein shall be construed to
prohibit you from hiring any former employee or consultant of RLRN provided that
you did not, directly or indirectly, induce, or attempt to induce, such person
to terminate his employment with, or engagement by, RLRN.  

(g)

You agree from time to time, if so requested by RLRN, to take all reasonable
actions to cooperate with RLRN, its officers, directors, employees and agents,
in any litigation involving any of them relating to or arising out of the
business of RLRN.  RLRN will reimburse you for any out of pocket expenses
incurred by you in the course of such cooperation.  Nothing in this paragraph
should be interpreted to contemplate that you offer anything other than truthful
testimony in any such litigation.

(h)

You agree and acknowledge that in connection with your employment by RLRN you
entered into a Restrictive Covenant Agreement dated June 30, 1998 (the “1998
Agreement”) and a Confidential Information and Business Ideas, Inventions and
Developments Agreement dated July 3, 1996 (the “1996 Agreement”).  You agree
that paragraphs 2, 3 and 4 of the 1996 Agreement shall continue to apply after
the Separation Date and that you shall continue to be bound by and perform your
obligations thereunder.  Your obligations under the 1998 Agreement and
paragraph 1 of the 1996 Agreement are superceded by this letter agreement and
shall terminate on the Separation Date.

4.

Death or Disability.  In the event of your death prior to the expiration of the
Continuation Period, RLRN shall continue to provide the benefits specified in
paragraph 2(c) to your spouse or other eligible dependents and shall make the
salary continuation payments specified in paragraph 2(b) to such beneficiary as
you shall have last designated by written notice to RLRN’s Vice President of
Human Resources or, in the absence of any such designation, to your estate.  In
the event of your disability, RLRN shall continue to make the payments and





5










provide the benefits specified in paragraphs 2(b) and 2(c) directly to you or,
if another person or entity has been appointed to handle your financial affairs
because you are unable to do so, RLRN shall pay and provide such benefits to
that person or entity.

5.

Acknowledgement of Consequences of Breach.  You acknowledge that irreparable and
incalculable injury may result to RLRN, its business or properties in the event
of a breach by you of any of the covenants and restrictions set forth in Section
3 of this letter agreement and the various paragraphs thereof.  You therefore
agree that, in the event of any such actual, impeding or threatened breach, RLRN
will be entitled, in addition to any other remedies, to temporary or permanent
injunctive relief (without the necessity of posting a bond or other security)
restraining the violation or further violation of such restriction by you.  You
further agree that in the event of a breach, RLRN shall be entitled to recover
from you the monetary value of all consideration paid to you under paragraphs
2(b) and 2(c) of this letter agreement and suspend all future payments and
benefits which might otherwise be due to you from RLRN under such paragraphs.
 The election of any one or more remedies by RLRN shall not constitute a waiver
of its right to pursue other available remedies.  You further agree that:  (a)
you will be able to earn a livelihood without violating the foregoing
restrictions, (b) the covenants and restrictions set forth in Section 3,
including paragraphs 3(d) and 3(e) are necessary to protect RLRN’s legitimate
interests, and (c) your compliance with the terms of Section 3 are material
terms upon which RLRN’s willingness to provide the payments and benefits
specified herein to you are conditioned.

6.

Severability.  The provisions of the sections, subsections, paragraphs and
subparagraphs of this letter agreement are severable and in the event any such
provision should be held invalid or unenforceable by any court, this letter
agreement shall be interpreted as if any such invalid or unenforceable provision
were not contained herein.

7.

Entire Agreement.  This letter agreement constitutes the complete understanding
between you and RLRN concerning all matters affecting your employment with RLRN
and the termination thereof.  This letter agreement shall supersede all prior
agreements, understandings, personnel documents, handbooks, policies and any
prior customs or practices concerning such matters, including the 1998 Agreement
and the 1996 Agreement, except for those provisions of the 1996 Agreement
specified to remain in effect as provided in paragraph 3(h) hereof.

8.

Negotiations for License.  It is acknowledged that you and RLRN are currently
engaged in discussions concerning a possible license or other arrangement
pursuant to which rights in certain RLRN software relating to the teaching of
languages would be licensed or otherwise be transferred to you or a business
entity to be created by you for commercialization in the consumer market.  You
and RLRN each agree that no provision of this letter agreement is conditioned
upon any such license or other transaction and that this letter agreement shall
not be affected in any way if you and RLRN are unable to agree upon the terms of
any such transaction.  Any such licensing or other transaction or arrangement
shall be binding upon you and RLRN only in accordance with such terms as may be
set forth in such definitive agreement, if any, as may be executed by you and
RLRN with respect to any such transaction and if, as and when any such agreement
may be executed.  It is mutually acknowledged that no such definitive agreement
has been executed as of the date hereof and that either party may discontinue
negotiations with respect thereto at any time.





6













9.

Tax Deductions.  All payments and benefits to be made to you as provided in this
letter agreement and all dollar amounts set forth herein are stated on a pre-tax
basis and are subject to deduction for any applicable income and employment tax
withholding, or such other deductions as may be required by law.

10.

Disclosure to Subsequent Employers.  You agree to disclose the provisions of
Paragraphs 3(d) and 3(e) hereof to any new employer with which you may accept
employment during the Continuation Period prior to commencing such employment
and that RLRN may also disclose such provisions to any such employer.  

11.

Amendment.  This letter agreement may not be amended or modified except by a
written agreement signed by both you and RLRN.

12.

Governing Law.  This letter agreement and its interpretation shall be governed
and construed in accordance with the laws of the State of Wisconsin without
regard to the principles of conflict or choice of law thereof and shall be
binding upon the parties hereto and their respective heirs, successors and
assigns.

If you are in agreement with the above, kindly so indicate by dating and signing
the enclosed copy or a counterpart of this letter agreement in the space
provided below and returning it to my attention.

Very truly yours,

RENAISSANCE LEARNING, INC.




By:

/s/ Terrance D. Paul                                         

Terrance D. Paul, Co-Chairman of the Board

Accepted and agreed to this
15th day of February, 2006.




/s/ John R. Hickey                                 
John R. Hickey








7










SCHEDULE

Hickey Options

Shares

Exercise Price

Grant Date

Exercised

Outstanding

 




   

93,750

8.00

9/10/97

20,000

73,750*

 




   

28,169

13.3125

6/25/98

28,169

0

 




   

34,408

14.53125

9/1/98

34,408

0

 




   

13,245

37.75

3/1/99

0

13,245

     

13,333

18.75

6/14/99

10,000

3,333

     

11,561

21.625

9/1/99

0

11,561

     

11,429

21.875

10/20/99

0

11,429

     

21,739

11.50

12/20/99

0

21,739*

     

16,632

30.063

9/1/00

0

16,632

     

17,094

29.25

3/1/01

0

17,094

     

18,200

34.34

9/01/01

0

18,200

     

19,398

32.22

3/01/02

0

19,398

     

36,960

16.91

9/01/02

0

36,960*

     

36,873

16.95

3/01/03

11,000

25,873*

     

10,994

22.75

7/17/03

0

10,994

     

27,347

25.09

9/01/03

0

27,347

     

35,056

24.96

3/1/04

0

35,056

     

37,500

24.50

9/01/04

0

37,500

     

56,365

16.30

3/01/05

0

56,365*

     

83,717

23.89

7/20/05

0

83,717




*Options to be bought out as provided in Paragraph 2(f).  









